                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

LSF9 MASTER PARTICIPATION
TRUST,

      Plaintiff,

              V.                  : Civil Action No. 18-1245-CFC
                                  : Superior Court of the State of Delaware
GREGORY TUCKER, a/k/a Gregory L. : in and for New Castle County
Tucker, a/k/a Greg L. Tucker, and : C.A. No. N16L-03-181 EMO
KAREN TUCKER, a/k/a Karen K.
Tucker,

      Defendants.




Lisa K. Cartwright, Esquire, Atlantic Law Group, Wilmington , Delaware. Counsel for
Plaintiff.

Gregory Tucker, New Castle , Delaware. Prose Defendant.




                                 MEMORANDUM OPINION




Novemberl f , 2018
Wilmington , Delaware
CONNOLLY, U.S. District Judge:

       Defendant Gregory Tucker filed a notice of removal on August 14, 2018, of LSF9

Master Participation Trust v. Tucker, Delaware State Court Case No. N16L-03-181 EMD

(Del. Super.). (D.I. 2). Defendant appears prose and has been granted leave to

proceed in forma pauperis. The Court proceeds to screen the case pursuant to 28

U.S.C. § 1915(e )(2)(8). For the reasons discussed below, the Court will summarily

remand the matter to the Superior Court of the State of Delaware in and for New

County.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On March 30, 2016, Plaintiff filed a scire facias sur mortgage complaint in the

Superior Court of the State of Delaware in and for New Castle County ("Superior Court")

against Defendant and Karen Tucker seeking foreclosure of their interest in real

properly located in New Castle, Delaware. (D.I. 2 at Ex. 1) On April 19, 2017, the

Superior Court granted summary judgment in favor of Plaintiff finding that: ( 1) Plaintiff is

the valid holder of the mortgage; (2) Defendant and Tucker executed the mortgage;

(3) they defaulted on their obligation to Plaintiff; and (4) they owed the amount of

judgment sought by Plaintiff. (Id. at 11)

       After obtaining judgment, the property was sold at a sheriff's sale on October 10,

2017 to Plaintiff who was the highest bidder. (Id. at Ex. 2) The sale was confirmed on

November 24, 2017, the New Castle County Sheriff executed a deed transferring the

property on December 21, 2017 and, on July 17, 2018, the Superior Court entered an

order granting a writ of possession for Plaintiff to have possession of the property. (Id.)

The writ of possession issued on August 1, 2018, and on August 10, 2018, a notice of
                                                 1
eviction was posted on the property. (Id.) Defendant removed the matter to this Court

on August 14, 2018. The Court takes judicial notice of the Superior Court docket that

eviction was served on August 30, 2018, the door locks were changed and possession

was transferred to Plaintiffs agent without incident. See Super. Ct. Sept. 5, 2018

docket entry.

       Defendant removed this matter pursuant to 28 U.S.C. §§ 1441-1446. He

demands his right to due process under the Fourth and Fifth Amendments of the United

States Constitution and states there was an unconstitutional foreclosure and eviction.

(D.I. 2 at 4, 8, 9)

II.    LEGAL STANDARDS

       The exercise of removal jurisdiction is governed by 28 U.S.C. § 1441(a) which

states that, in order to remove a civil action from state court to federal court, a district

court must have original jurisdiction by either a federal question or diversity of

citizenship. 28 U.S.C. §§ 1331, 1332, 1441(a). Section 1441(a) and§ 1443 both

provide that the action may be removed by the defendant to the district court of the

United States. Id. at§§ 1441(a), 1446. The removal statutes are strictly construed and

require remand to State court if any doubt exists over whether removal was proper.

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 104 (1941).

       A court will remand a removed case "if at any time before final judgment it

appears that the district court lacks subject matter jurisdiction." 28 U.S.C. § 1447(c).

The party seeking removal bears the burden to establish federal jurisdiction. Steel

Valley Auth. v. Union Switch & Signal Div. Am. Standard, Inc., 809 F.2d 1006, 1010 (3d

Cir. 1987); Zoren v. Genesis Energy, L.P., 195 F. Supp. 2d 598, 602 (D. Del. 2002). In
                                                  2
determining whether remand based on improper removal is appropriate, the Court "must

focus on the plaintiff's complaint at the time the petition for removal was filed," and

assume all factual allegations therein are true. Steel Valley Auth., 809 F.2d at 1010.

Ill.   DISCUSSION

       In the notice of removal, Defendant states there is a "federal question,

constitution, treaty, religious liberty, due process, substantive rights, Supreme Court
                                                                                 11
rulings." (D.I. 2 at 1) A district court has federal-question jurisdiction over all civil

actions arising under the Constitution, laws, or treaties of the United States." 28 U.S.C.

§ 1331. Defendant asserts violations of his right to due process, and unconstitutional

foreclosure and eviction.

       This matter was commenced in the Superior Court as a scire facias sur mortgage

complaint under Delaware law. (D.I. 4 at Ex. D) In commencing an action, a plaintiff

decides whether to assert a federal claim, a state claim, or both. See Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987). When analyzing federal subject matter jurisdiction,

courts have traditionally looked to the well-pleaded complaint" rule. Id. Under the well-
                                         11




                                              11
pleaded complaint rule, a cause of action ' arises under' federal law, and removal is

proper, only if there is a federal question presented on the face of the plaintiff's properly

pleaded complaint." Dukes v. U.S. Healthcare, Inc., 57 F .3d 350, 353 (3d Cir. 1995));

see also Homes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826,832

(2002). "'[A] case may not be removed to federal court on the basis of a federal

defense,' even if the plaintiff's complaint anticipates such defense." Caterpillar, 482

                                          •
U.S. at 392). "Nor can [the d]efendant create federal jurisdiction by asserting federal

defenses and/or counterclaims to [the p]laintiff's state law foreclosure complaint."
                                                   3
Green Tree SeNicing LLC v. Dillard, 88 F. Supp. 3d 399, 402 (D.N.J. 2015) (ordering

remand because mortgage foreclosure is state law case, and defendant's assertion of

issues under the FDCPA does not create federal jurisdiction).

       In the instant case, Plaintiff filed a mortgage foreclosure action, a state law case

that does not arise under federal law. Defendant's position is that he was denied due

process and there was an unconstitutional foreclosure and eviction. However, as stated

under the well-pleaded complaint rule, defenses and counterclaims do not create

federal court jurisdiction.

       Further, to the extent the Superior Court case remains pending in the Superior

Court, under the Younger abstention doctrine, a federal district court must abstain from

hearing a federal case which interferes with certain state proceedings. 1 See Younger v.

Harris, 401 U.S. 37 (1971 ). The Younger doctrine has been extended to civil cases and

state administrative proceedings. Middlesex Cty. Ethics Comm. v. Garden State Bar

Assn, 457 U.S. 423 (1982); Huffman v. Pursue Ltd., 420 U.S. 592 (1975). Younger

abstention "is premised on the notion of comity, a principle of deference and 'proper

respect' for state governmental functions in our federal system." Evans v. Court of

Common Pleas, Delaware Cty., Pa., 959 F.2d 1227, 1234 (3d Cir. 1992).

       Abstention is appropriate only when: (1) there are ongoing state proceedings that

are judicial in nature; (2) the state proceedings implicate important state interests; and

(3) the state proceedings provide an adequate opportunity to raise the federal claims.




       1The Court may raise the issue of Younger abstention sua sponte. O'Neill v. City
of Philadelphia, 32 F.3d 785, 786 n.1 (3d Cir. 1994).

                                                 4
Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010). The doctrine applies to

proceedings until all appellate remedies have been exhausted, unless the matter falls

within one of the Youngerexceptions. 2 Huffman, 420 U.S. at 608.

       The Younger elements have been met and none of its exceptions apply. First,

there are on-going state proceedings. Second, Delaware has an important interest in

resolving real estate issues, and a ruling in the Delaware courts implicates the important

interest of preserving the authority of the state's judicial system. See, e.g., Almazan v.

1st 2nd Mortg. Co. of NJ, Inc., 2011 WL 2670871 (D.N.J. June 2, 2011) (finding that the

State has important interests in the foreclosure of property under the Younger doctrine).

And third, Defendant has an adequate opportunity to raise any potential claims in state

court. Accordingly, pursuant to Younger and its progeny, the Court must abstain. See

Pennzoil Co.   v.   Texaco, Inc., 481 U.S. 1, 15 (1987) (stating that Younger abstention is

favored even after the plaintiffs failed to raise their federal claims in the ongoing state

proceedings). Based upon the foregoing, under the Younger abstention doctrine, the

Court must abstain from exercising jurisdiction.

       Finally, to the extent that Defendant challenges the judgment or decisions of the

Superior Court, this Court lacks jurisdiction under the Rooker-Feldman Doctrine which




       2Exceptions    to the Younger abstention doctrine exist where irreparable injury is
"both great and immediate," Younger, 401 U.S. at 46, where the state law is "flagrantly
and patently violative of express constitutional prohibitions," id. at 53, or where there is
a showing of "bad faith, harassment, or ... other unusual circumstances that would call
for equitable relief." Id. at 54.



                                                   5
deprives a District Court of jurisdiction to review, directly or indirectly, a state court

adjudication. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). The doctrine is narrow and

confined to cases "brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments." Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Thus, to the extent that Defendant asks

this Court to invalidate orders of the Superior Court, it lacks jurisdiction to do so.

IV.    CONCLUSION

       For the above reasons, the Court will summarily remand the matter to the

Superior Court of the State of Delaware in and for New Castle for want of jurisdiction.

       An appropriate Order will be entered.




                                                   6
